United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 98-1792
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Arkansas.
Danny Lee Beatty,                        *
                                         *
            Appellant.                   *

                               ________________

                               Submitted: November 17, 1998
                                   Filed: March 4, 1999
                               ________________

Before McMILLIAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.

      Danny Lee Beatty appeals from a final judgment entered by the district court1
following his conditional pleas of guilty to one count of drug trafficking, and one
count of knowingly carrying a firearm during a drug trafficking crime. We affirm.

                                        I.


      1
       The Honorable Jimm Larry Hendren, Chief Judge, United States District
Court for the Western District of Arkansas.
       The facts are largely uncontroverted. Beatty disputes the legal ramifications
arising from the facts.

      While patrolling Hot Springs Village, Arkansas, during the late evening of
March 6, 1997, Deputy Gary Coop2 observed a pickup truck without a working
license plate illumination light as required by Arkansas law. See Ark. Code Ann. §
27-36-215(c) (Michie 1994). Deputy Coop turned and followed the truck, and after
observing it cross the center line, he activated his patrol car's emergency lights and
stopped the pickup. Two persons were riding in the truck—a driver, later identified
to be Danny Lee Beatty, and a minor female passenger.

       Deputy Coop requested Beatty's driver's license and asked both Beatty and the
minor female to exit the vehicle while he ran a license check on Beatty. Deputy Coop
asked Beatty if he carried insurance on the vehicle, and Beatty responded that he did
not. See id. § 27-22-104 (making it unlawful to operate an uninsured motor vehicle
in Arkansas). Shortly thereafter, backup officers arrived at the scene. At about this
time, Deputy Coop asked Beatty for permission to look inside the truck. Beatty
consented. Deputy Coop approached the truck and noticed that it did not have an
inspection sticker as required by state law. See id. § 27-32-112(d). Without
physically extending himself or his flashlight into the truck's interior, Deputy Coop
shined his flashlight through the open driver's side window and noticed, in plain
view, a leather strap protruding from a briefcase positioned adjacent to the driver's
seat. Deputy Coop recognized this strap as being part of a shoulder holster for a
handgun. He then opened the truck door and removed the holster which held a .45
caliber handgun with a fully loaded clip. He also discovered bags of amphetamine
inside the brief case. A subsequent gun check indicated that the gun had been stolen.

      2
        In his brief, Beatty refers to a "Deputy Cooper." The government's brief,
the Magistrate Judge's Report and Recommendation (Rec. at 3-11), and the
transcript of the suppression hearing (Appellant's App.), all refer to "Deputy
Coop."
                                          2
After discovering the drugs, Deputy Coop alerted the Drug Task Force. An inventory
search of the vehicle resulted in the seizure of marijuana, jewelry, $2,740 in cash, and
syringes, one of which appeared to be filled with a controlled substance.

       A federal grand jury charged Beatty with (1) knowingly possessing with the
intent to distribute amphetamine, a Schedule II controlled substance, in violation of
21 U.S.C. § 841 (a)(1); (2) being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g)(1); and (3) knowingly carrying a firearm during a drug trafficking
crime, in violation of 18 U.S.C. § 924 (c)(1). Beatty originally pleaded not guilty to
each count and filed a motion to suppress all items seized from him and the truck at
the time of the stop. The magistrate judge recommended denial of Beatty's motion.
According to the magistrate judge, the plain view doctrine justified Deputy Coop's
discovery of the holster strap, and after observing the holster strap, Deputy Coop was
justified in conducting a limited protective sweep of the vehicle. The district court
adopted the magistrate judge's recommendation in toto. After the district court denied
his motion to suppress, Beatty entered conditional guilty pleas to the first and third
counts of the indictment, reserving his right to appeal the denial of his suppression
motion. In exchange, the government agreed to dismiss the felon in possession
charge. The district court sentenced Beatty to a total term of 72 months and one day
of imprisonment, three years of supervised release, a $3,000 fine, and a $200 special
assessment. On appeal, Beatty challenges the constitutionality of the search and
seizure.

                                          II.

       "We review the facts supporting the district court's denial of the motion to
suppress for clear error and review de novo the legal conclusions based on those
facts." United States v. Glenn, 152 F.3d 1047, 1048 (8th Cir. 1998).




                                           3
       Beatty contends that the evidence seized after the traffic stop should have been
suppressed as the fruit of the poisonous tree. Beatty claims that Deputy Coop
impermissibly "escalated the traffic stop into an investigative stop without the
requisite leve[l] of reasonable suspicion." (Appellant's Br. at 10.) While Beatty
admits that he consented to Deputy Coop's request to look inside the truck, he now
asserts that his consent "was not sufficiently voluntary to purge the taint of the
unconstitutional Terry stop." (Id. at 11.) We find no Fourth Amendment violation.

       We first take issue with Beatty's foundational premise. Beatty argues that at
the time Deputy Coop requested permission to look inside the truck, the Deputy's
conduct somehow had transformed an admittedly valid traffic stop into an
unconstitutional seizure. We disagree. It is undisputed that probable cause supported
Deputy Coop's decision to pull over the truck, and that Deputy Coop committed no
constitutional violation when he requested Beatty and the minor female to exit the
vehicle. See United States v. Coleman, 148 F.3d 897, 904 (8th Cir.) (holding that
traffic violations provide probable cause for stopping a car and ordering the driver
and passenger out of the car), cert. denied, 119 S. Ct. 228 (1998). See also
Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977) (holding that a police officer may
order the driver out of a lawfully stopped vehicle as a matter of course); Maryland v.
Wilson, 519 U.S. 408, 410 (1997) (extending the Mimms per se rule to passengers).
Beatty also concedes that Deputy Coop's subjective intent is irrelevant in view of the
probable cause for the traffic stop. See Whren v. United States, 517 U.S. 806, 813
(1996) ("Subjective intentions play no role in ordinary, probable-cause Fourth
Amendment analysis."). Deputy Coop did not transgress any Fourth Amendment
protections when he asked for Beatty's driver's license or when he asked whether
Beatty carried insurance on the truck. See United States v. Ramos, 42 F.3d 1160,
1163 (8th Cir. 1994) (stating that a law enforcement officer could ask "any questions
reasonably related to the stop"), cert. denied, 514 U.S. 1134 (1995). See also Ark.
Code Ann. § 27-22-104 (making it unlawful to operate an uninsured vehicle within
the state). Finally, Beatty admits that at the time Deputy Coop requested permission

                                          4
to look inside the truck, the Deputy "had not completed his business from the initial
traffic stop." (Appellant's Br. at 11.) In other words, there had been no unreasonable
detention at the time Beatty consented to the search of his truck. Therefore,
"[b]ecause the stop and detention were lawful, [Beatty's] argument that the search was
a product of an illegal stop and detention is without merit." United States v. Lyton,
161 F.3d 1168, 1171 (8th Cir. 1998).

       Even were we to assume that Deputy Coop's conduct somehow resulted in an
improper detention for Fourth Amendment purposes, "any evidence discovered in [the
truck] thereafter is nevertheless admissible if [Beatty's] consent to the search was
sufficiently an act of free will to purge the primary taint." United States v. Palacios-
Suarez, 149 F.3d 770, 772 (8th Cir. 1998) (quotations and citations omitted). In
determining whether Beatty's consent was voluntary, "we examine the totality of
circumstances under which it was given." Id. See also United States v. Chaidez, 906
F.2d 377, 381-82 (8th Cir. 1990) (identifying factors relevant to the voluntariness of
a defendant's consent to search).

       On the record before us, we conclude that Beatty's consent was voluntary. At
the time Deputy Coop requested permission to look inside the truck, Beatty had been
detained for only a short period of time. There is no contention that Deputy Coop,
or any other police officer, threatened or intimidated Beatty. The entire affair
occurred on a public street and Beatty stood by idly while Deputy Coop searched his
truck. Finally, the fact that Deputy Coop did not inform Beatty that he could deny his
search request is irrelevant. See Schneckloth v. Bustamonte, 412 U.S. 218, 231
(1973) (noting that police need not inform a defendant that he has a right to refuse
consent to a search request). Accordingly, we hold that Beatty's consent sufficiently
purged any taint that might have resulted from an allegedly illegal detention.

      Moreover, even if Beatty had not consented, Deputy Coop's conduct in this
case did not amount to a Fourth Amendment violation. Under the plain view

                                           5
doctrine, a police officer's warrantless seizure does not violate the Fourth Amendment
if the officer's conduct satisfies three criteria. United States v. Hatten, 68 F.3d 257,
260 (8th Cir. 1995), cert. denied, 516 U.S. 1150 (1996). First, the officer must not
violate the Fourth Amendment in arriving at the vantage point from which he plainly
views the evidence. Id. Second, the object's incriminating nature must be
immediately apparent to the officer. Id. Third, the officer must have a legal right of
access to the object. Id. We find each of these criteria satisfied in this case.

       Beatty argues that after he and his passenger exited the truck, Deputy Coop
was not justified in reapproaching the vehicle and looking inside. According to
Beatty, Deputy Coop's return to the side of the vehicle was improper because it was
not supported by a reasonable, articulable suspicion. We reject this argument. In
order to look inside the truck, Deputy Coop did not need "probable cause, or even
reasonable suspicion that crime [was] afoot." Id. At the time Deputy Coop observed
the holster strap in the car, all that was required was that he "'had a right to be in close
proximity to the [truck] at a point from which the observation occurred.'" Id. (quoting
United States v. Webb, 533 F.2d 391, 394 (8th Cir. 1976)). When Deputy Coop
looked inside Beatty's truck, he had already lawfully stopped the vehicle on a public
road. He did not physically place himself or his flashlight inside the truck's cab.
Thus, when Deputy Coop first observed the holster strap, he did so from a perfectly
legal and legitimate vantage point. See id. at 261 (finding no reasonable expectation
of privacy in the visible interior of a car, even when illuminated by a flashlight).

        As to the incriminating nature of the holster strap, Deputy Coop had
approximately 12 years of law enforcement experience at the time of the stop, and he
testified that when he saw the strap protruding from the briefcase, he recognized it as
being part of a gun holster. "Hidden guns, even badly hidden guns, are by their
nature incriminating." Id. (citing United States v. Hughes, 940 F.2d 1125, 1127 (8th
Cir. 1991)). Moreover, in Arkansas, carrying a handgun in a vehicle can be illegal.
See Ark. Code Ann. § 5-73-120 (Michie 1993). Thus, the gun's incriminating nature

                                             6
was immediately apparent, and Deputy Coop had at least a reasonable suspicion to
believe it was contraband. Once Deputy Coop observed the holster, he was justified
in entering the truck and performing a limited sweep. Coleman, 148 F.3d at 904.
Thus, the gun and the drugs found in the truck were validly seized. Id.

       Finally, we have also considered the applicability of recent Supreme Court
precedent. See Knowles v. Iowa, 119 S. Ct. 484 (1998). In Knowles, the Court
overturned an Iowa law that allowed police officers to conduct a "search incident to
citation." Id. at 488. In this case, Deputy Coop had consent to search Beatty's truck.
Thus, Knowles is inapposite.

                                         III.

      For the reasons identified above, we affirm the district court's judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          7